Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kellerman et al (US 2003/0146872 A1), hereinafter Kellerman, teaches a multi-band antenna comprising a metal base plate configured as an electrical ground plane; and a plurality of metal patches each parallel to the metal base plate and which are each arranged at a different respective distance from the metal base plate, wherein the metal patches are each electrically connected to a common signal lead wire, wherein the metal patches are connected in parallel between the common signal lead wire and the metal base plate.
Kellerman, however, fails to further teach that each metal patch is connected to the metal base plate, independently of the other metal patches, by at least one electrical circuit closure connection dedicated to the metal patch, wherein the respective distances and respective surface area values of each of the metal patches are configured such that each of the metal patches with the respective said at least one electrical circuit closure connection dedicated to the metal patch forms a radiating element having at least one resonant frequency value different from resonant frequency values of the other radiating elements.

Regarding claim 11, the antenna system of Kellerman would enable a method for manufacturing a multi-band antenna including a metal base plate and first and second metal patches both parallel to the metal base plate, wherein the first and second metal patches are connected to the metal base plate by a common signal lead wire, wherein the method comprises the steps of, for a first antenna, determine a surface area value of the first metal patch and a relative spacing distance value of a distance between the first metal patch and the metal base plate which achieves a first resonant frequency target value and a first spectral width of resonance for the first antenna; for a second antenna, setting a relative spacing distance value for a distance between the second metal patch and the metal base plate to a distance less than the spacing distance between the first metal patch and the metal base plate and determining a surface area value of the second metal patch to achieve a second resonant frequency target value and a second spectral width of resonance for the second antenna; adjusting the value of the spacing distance between the second metal patch and the metal base plate and/or the surface area value of said second metal patch to achieve a match between a ratio of the first and second resonant frequency target values and a quotient target value equal to a ratio of the first and second resonant frequency target values; and applying a common scale factor to the respective spacing distance values of the first and second metal patches and/or to dimensions of said first and second metal patches to adjust the first resonant frequency value to match the first resonant frequency target value.

Claims 12-18 are allowed for at least the reason for depending, either directly or indirectly, on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berneking et al (US 4,827,271) discloses a dual frequency stacked microstrip patch antenna.
Hagiwara et al (US 5,767,810) discloses a microstrip antenna device, wherein the metal patch is connected to a ground plane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845